PER CURIAM.
The appealed order is affirmed in all respects save one. The award of attendant care benefits from the date of the accident to the date of the order is not supported by competent, substantial evidence and is reversed. While the evidence demonstrates a need for attendant care after Claimant’s discharge from the hospital on September 14, 1990, the testifying doctor failed to state the extent of care so required. Accordingly, we remand with leave to present further evidence as to the extent of such care.
AFFIRMED IN PART, REVERSED IN PART.
ERVIN, ZEHMER and BARFIELD, JJ„ concur.